Citation Nr: 0707616	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-14 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 20, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include whether there was clear 
and unmistakable error in an April 1996 rating decision that 
denied service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from February 1990 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.
 
In her April 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge in Washington, D.C.  A 
December 2006 letter was sent to the veteran asking her to 
clarify her hearing request.  It was further stated that if 
the veteran did not respond within 30 days of the date of the 
letter, the Board would assume that she did not want a 
hearing and proceed with the appeal.  The veteran did not 
respond to the letter.  


FINDINGS OF FACT

1. In an unappealed rating decision dated in April 1996, the 
RO denied service connection for PTSD.

2. In an unappealed rating decision dated in May 1998, the RO 
once again denied the claim of service connection for PTSD.

3.  A claim to reopen was not received by VA until February 
20, 2002.

4. The RO's decision of April 1996, which denied the 
veteran's claim for entitlement to service connection for 
PTSD, was supported by evidence then of record and the 
applicable statutory and regulatory provisions existing at 
that time were correctly applied; that decision was not 
undebatably erroneous.


CONCLUSION OF LAW

An effective date earlier than February 20, 2002 for service 
connection for PTSD is not warranted. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.155, 3.400(q) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as her claim is for entitlement to an earlier effective 
date for the grant of service connection for PTSD and she has 
been given specific notice with respect to those elements of 
a service-connection claim pertinent to her current claim.  
Thus, the lack of notice of additional benefits that stem 
from the grant of service connection cannot prejudice her.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because she was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate her claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Analysis

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2006).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

In asserting a claim of CUE, the claimant must show that:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never raise to the stringent 
definition of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1996); Fugo at 44 (citing Russell, 3 Vet. App. at 314).

The RO initially denied entitlement to service connection for 
PTSD in April 1996.  The RO denied the claim based on the 
veteran's failure to report for a VA psychiatric examination 
and her failure to submit verifiable stressor information.  
The veteran did not appeal, and the April 1996 decision 
became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

The veteran's application to reopen her claim for service 
connection for PTSD was received on December 11, 1997.

In May 1998, the RO denied entitlement to service connection 
for PTSD.  The veteran did not appeal that decision.

The veteran once again filed an application to reopen her 
claim for service connection for PTSD which was received on 
February 20, 2002.

In March 2003, the RO granted entitlement to service 
connection for PTSD, major depression and anxiety disorder 
and assigned an effective date of February 20, 2002, the date 
of the claim.  There is no evidence of a reopeoned claim 
prior to that date.  

As noted above, the date of receipt of the veteran's claim to 
reopen, February 20, 2002, is the appropriate effective date 
for service connection under the provisions of 38 U.S.C.A. § 
5110.  See also 38 C.F.R. § 3.400(r).  There is nothing in 
the record indicating an intent to reopen the claim between 
the May 1998 rating decision and February 20, 2002.  

Furthermore, a review of the record indicates that an earlier 
effective date for service connection for PTSD is not 
warranted as a revision of the April 1996 rating decision 
based on CUE is not warranted.

The veteran alleges that she should be afforded service 
connection for PTSD from the date of her original claim which 
is March 31, 1995.  She states that the RO had access to her 
service medical records showing treatment for PTSD when her 
claim was initially denied.  

It is clear that the pertinent service medical records were 
before the RO in April 1996 but all the criteria for service 
connection for PTSD were not met.  The record shows that the 
veteran failed to report for a VA psychiatric examination and 
failed to provide adequate stressor information to support 
her claim.  Thus, the evidence before the RO could reasonably 
support a denial of service connection in this case. To the 
extent that the veteran's disagreement can be construed as 
with how the RO weighed or evaluated the evidence that was of 
record, the Board notes that an allegation that an RO 
inappropriately weighed the evidence does not fit the 
definition of a viable CUE claim.  Specifically, in Damrel v. 
Brown, 6 Vet. App. 242 (1994), the Court held that the 
argument that the RO misevaluated and misinterpreted the 
evidence available to it at the time of a final prior 
determination (i.e., a reweighing of the evidence) is not the 
type of administrative error reversible under 38 C.F.R. § 
3.105(a).  In this case, while there is evidence in the 
service medical records that could be construed to support 
the claim, there was ample evidence that weighed against it.

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error-there was no CUE.  In light of the above, the 
Board finds that the claim must be denied.


ORDER

An effective date prior to February 20, 2002, for the grant 
of service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


